Citation Nr: 1633128	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-28 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the service connection claims for left shoulder and left and right knee disabilities.

In June 2016 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's left shoulder disability is related to service.

2.  The evidence is approximately evenly balanced as to whether the Veteran's left knee disability is related to service.

3.  The evidence is approximately evenly balanced as to whether the Veteran's right knee disability is related to service.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, left knee disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  With reasonable doubt resolved in favor of the Veteran, right knee disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left shoulder and left and right knee disabilities and asserts that each claimed disability began during military service.

In statements made to private and VA medical personnel, the Veteran reported receiving disability benefits from the Social Security Administration and Worker's Compensation benefits due to a January 2002 on-the-job injury, resulting in fractures and chronic left shoulder pain.

The Board notes that the Veteran was afforded a VA joints examination in September 2009 to evaluate the nature and etiology of his claimed knee disabilities.  In reviewing the Veteran's claims file, the examiner noted the Veteran's August 1979 complaint of left knee pain and indicated that no complaint regarding the right knee was found in the record.  Following the examination, the diagnosis was left knee normal exam with no pathology; right knee anterior cruciate ligament (ACL) tear.  However, the Veteran accurately points out that he did report right (and left) knee pain during military service.  In addition, although a left knee disability was not evident on VA examination in September 2009, the Veteran subsequently had left knee surgery in 2012 (and right knee surgery in 2010).  Finally, in July 2016 correspondence, Dr. McQueen reported that he had treated the Veteran "for some time now for his knees and left shoulder.  After reviewing his condition, I find that his condition is related to an injury while active duty [sic] in the Army."  

During the June 2016 hearing, the Veteran testified that around 1978 he was playing a game called "boat-boat" and injured his left shoulder and left ear when he hit a tree.  He testified that he sought treatment and was put on a profile, being given light duty and instructed not to carry anything heavy.  The Veteran's service treatment records document that he sought treatment in July 1978 for injuries sustained while playing "buck buck."  He reported he "was trying to jump on another person's back and slid into a tree, injuring his left ear and scraping [left] forehead in the process."  The assessment was laceration/avulsion and his left ear was cleaned with Betadine and water.  The record did not reflect complaints or examination findings of any left shoulder injury.  While service treatment records did reflect some complaints of right shoulder problems, they were entirely silent for complaints, diagnosis, or treatment for left shoulder problems, and every physical profile record related to pseudofolliculitis barbae (PFB) with shaving guidelines.

Post-service private treatment records reflect that the Veteran established care with F. McQueen, M.D., in February 2002, reporting that he had fractured his ribs in January 2002 in an injury at his job as an iron worker and was experiencing chronic left shoulder pain since the injury.  He reported a similar history when he established VA medical care in July 2008, adding that he had not worked and was "on disability" since his work injury to his cervical spine and left shoulder.  During a September 2008 VA mental health consultation, the Veteran again attributed the onset of his left shoulder pain to his work injury, stating he was on a construction site when he was "hit with 14 steel rods weighing about 220 pounds each." 

Regarding his knees, the Veteran testified that his knee pain began around 1977 at Fort Benning when he had to run five miles every morning.  He stated that he was treated at medical facilities in Kirchgoens, Germany; told he had a tear in his knee, his knees were "bone to bone," and he would have trouble with his knees for the rest of his life; and that he was given restrictions on running.  His service treatment records document that in April 1979, he complained of right knee pain for the past two days.  The assessment was mild tendonitis.  In July 1979, he complained of right knee pain; physical examination was negative, and the impression was "shouldn't be on sick call."  In August 1979, he complained of a painful left knee.  The assessment was chondromalacia patellae (CMP) with very slight trace (±) of crepitus.  Finally, on separation examination in April 1980, clinical examination of the lower extremities revealed "pain in [right] knee."  

Among the records dating since February 2002 from Dr. McQueen, the first documentation of any knee problem is in a November 2009 progress note.  After detailing developments in the Veteran's Social Security and "military" disability claims, the note reads, "The patient does have a problem with his C-spine and a problem with his right knee and his left shoulder.  The patient did have injuries while on active duty.  He does have documentation of that in his records and his sick records that he has at home."  When the Veteran established VA medical care in July 2008, he complained of bilateral knee pain since military separation in 1980.  The impression of an October 2008 bilateral knee x-ray study was normal right and left knees.  The report of a February 2009 VA right knee MRI study identifies the pertinent clinical history as history of cervical spine surgery with plate.  The study revealed a right knee ACL tear.

The above evidence reflects that there is competent evidence of current left shoulder and bilateral knee disabilities and competent evidence of in-service left shoulder and bilateral knee injuries.  Although the service treatment records do not contain notes relating to left shoulder disability, the Board finds the Veteran's statements in this regard to be credible.  The dispositive issue is therefore whether there is a relationship between the current left shoulder and bilateral knee disabilities and the in-service left shoulder and bilateral knee injuries.

As noted, the September 2009 VA opinion was based on an inaccurate factual premise, and is therefore of little, if any, probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Moreover, while Dr. McQueen's positive July 2016 opinion did not contain an extensive rationale, it noted the in-service injuries and related them to the current disabilities for which Dr. McQueen is treating the Veteran.  Thus, viewing this opinion as a whole and in the context of the evidence of record, the Board finds it is entitled to at least some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  With regard to the left shoulder disability, the reliance on the service history provided by the Veteran does not reduce the probative value of the opinion because the Board has found this history to be credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on service history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).

Thus, the evidence is approximately evenly balanced as to whether the Veteran's current left shoulder and left and right knee disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left shoulder and left and right knee disabilities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


